Citation Nr: 1606393	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  09-09 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death, including as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to March 1970.  He died in February 2006, and the appellant is his surviving spouse.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appellant provided testimony at a March 2012 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

This case has a long procedural history that has been summarized in previous Board decisions and remands and will not be reiterated here.  More recently, however, in March 2014, the Board denied entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 and entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in October 2014, the Court granted a Joint Motion for Remand (Joint Motion) that vacated and remanded only that portion of the Board's March 2014 that denied DIC benefits based on service connection for the cause of the Veteran's death for compliance with the instructions provided in the Joint Motion.  


FINDING OF FACT

The Veteran's cause of death, an astrocytoma, was etiologically related to herbicide exposure during active service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of the veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In this case, the Veteran had service in Vietnam and is presumed to have been exposed to Agent Orange during service.  His cause of death is listed on his death certificate as astrocytoma (a type of brain tumor).  The appellant contends that her late husband's astrocytoma was caused by exposure to Agent Orange and/or petrochemicals during active service.    

There are several medical opinions of record which have been discussed in detail in previous Board decisions and remands, are documented in the claims file, and will not be discussed in detail in this decision.  While none of these medical opinions are favorable, neither have they been deemed adequate.  The appellant submitted an article published by the International RadioSurgery Association (IRSA) that states that people exposed to certain chemicals, such as petrochemicals, pesticides, and formaldehyde, appear to be a higher risk of developing a malignant brain tumor than those who are not exposed.  

In July 2015, the Board obtained a VHA clarification opinion in which the VHA specialist, after reviewing the Veteran's claims file, stated that the National Academy of Sciences (NAS) had placed various health outcomes into one of four categories - the third category being "inadequate or insufficient evidence to determine whether an association exists" - based on the strength of the evidence of association between Agent Orange exposure and the health outcome, and that cancers of the brain were in the third category.  The VHA specialist concluded that "...the third category has been defined by NAS that available epidemiologic studies are insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of association of the tumor with Agent Orange.  In light of the NAS explanation, this may be considered a causal relationship between the exposure to the Agent Orange and [the Veteran's] particular brain tumor."  

While the Board does not find the July 2015 opinion to be particularly persuasive or even adequate, in light of the extensive development that has been previously conducted in this case, the Board finds that attempting to obtain an etiological explanation for the Veteran's astrocytoma would be futile.  Remand of this case to obtain such an explanation would result in further delay in the adjudication of this case, and would not serve the interests of either the appellant or VA.  

Rather than expend additional VA resources and further delay this case, the Board will afford reasonable doubt in favor of the appellant and, based on the mildly favorable July 2015 VHA opinion, finds that service connection for the cause of the Veteran's death is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the appellant could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Dependency and Indemnity Compensation based on service connection for the cause of the Veteran's death is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


